270 F.2d 914
106 U.S.App.D.C. 162
FEDERAL BROADCASTING SYSTEM, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee, WHEC, Inc., andVeterans Broadcasting Company, Inc., Intervenors.
No. 15005.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 21, 1959.Decided Oct. 1, 1959.

Mr. Charles F. O'Neall, Washington, D.C., for appellant.
Mrs. Ruth V. Reel, Counsel, Federal Communications Commission, with whom Messrs. Edgar W. Holtz, Acting General Counsel, Federal Communications Commission, and Max D. Paglin, Assistant General Counsel, Federal Communications Commission, were on the brief for appellee.  Mr. Jerry M. Hamovit, Counsel, Federal Communications Commission, also entered an appearance for appellee.
Mr. Thomas H. Wall, Washington, D.C., with whom Messrs. John B. Jacob and Jerome H. Heckman, Washington, D.C., were on the brief, for intervenor WHEC, Inc.
Mr. Frank U. Fletcher, Washington, D.C., with whom Mr. Robert L. Heald, Washington, D.C., was on the brief, for intervenor Veterans Broadcasting Company, Inc. Mr. Frank Roberson, Washington, D.C., also entered an appearance for intervenor Veterans Broadcasting Company, Inc.
Before PRETTYMAN, Chief Judge, and FAHY and WASHINGTON, Circuit judges.
PER CURIAM.


1
Upon remand to the Commission after our decision in Federal Broadcasting System, Inc. v. F.C.C., 96 U.S.App.D.C. 260, 225 F.2d 560, certiorari denied W.H.E.C. Inc. v. Federal Broadcasting System, 350 U.S. 923, 76 S.Ct. 212, 100 L.Ed. 8081 a full evidentiary hearing was held on Federal's protest, after issues had been duly framed.  Findings of fact and conclusions were made, and are included in the Commission's decision and order dismissing the protest and affirming the grant to intervenors of construction permits for new television stations on Channel 10, on a share-time basis, in Rochester, New York.  The present appeal is from this decision and order.


2
We have considered the several procedural contentions raised by appellant and find in them no basis for reversal As to the merits, the principal contention of appellant is that the grants are inconsistent with the public interest, convenience and necessity in that they result in undue concentration of the media of mass communication in the area affected.  The Commission weighed the factors relevant to this contention and resolved the issue in a manner which we think in the circumstances was within its allowable discretion.  For this reason, and finding no error in other respects, the decision and order are


3
Affirmed.



1
 For a later aspect of the litigation see Federal Broadcasting System, Inc. v. F.C.C., 99 U.S.App.D.C. 320, 239 F.2d 941